 


109 HJ 13 IH: Proposing an amendment to the Constitution of the United States regarding regulations on the amounts of expenditures of personal funds made by candidates for election for public office.
U.S. House of Representatives
2005-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
109th CONGRESS
1st Session
H. J. RES. 13 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2005 
Mr. Leach introduced the following joint resolution; which was referred to the Committee on the Judiciary
 
JOINT RESOLUTION 
Proposing an amendment to the Constitution of the United States regarding regulations on the amounts of expenditures of personal funds made by candidates for election for public office. 
 
 
That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:  
 — 
Congress and the several States may enact laws regulating the amounts of expenditures a candidate for elective public office may make from personal funds of the candidate or members of the candidate’s immediate family, including personal loans.  . 
 
